 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 5                                          AT TACOMA

 6      JOHN GREYSTOKE,
                                                                Case No. 3:18-cv-05217-RJB-TLF
 7                                    Plaintiff,
                 v.                                             ORDER DISMISSING
 8                                                              PLAINTIFF’S COMPLAINT
        CLALLAM COUNTY CORRECTIONS
 9      FACILITY, et al,
10                                    Defendants.

11
            The Court, having reviewed the Report and Recommendation of Judge Theresa L. Fricke,
12
     United States Magistrate Judge, objections to the report and recommendation, if any, and the
13
     remaining record, does hereby find and ORDER:
14
           (1)        The Court adopts the Report and Recommendation (Dkt. 18),
15
           (2)        plaintiff’s amended complaint fails is frivolous;
16
           (3)        plaintiff’s amended complaint hereby is DISMISSED; and
17
           (4)        this dismissal counts as a “strike” under 28 U.S.C. § 1915.
18
            Dated this 3rd day of January, 2019.
19

20

21
                                              A
                                              ROBERT J. BRYAN
22                                            United States District Judge

23

24

25

     ORDER DISMISSING PLAINTIFF’S COMPLAINT - 1
